DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/25/21.  These drawings are accepted.
Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
With regard to claim 5: Lines 3-4, it appears the limitation “the thermally resistant stud” should be --the thermally resistant studs--.
With regard to claim 7: It appears the limitation “the wall” should be --the wall system-- for consistency of the claim language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
With regard to claims 7-9:  There appears to be inadequate support, either written or shown, for the claimed rate of heat transfer to be at least 5.28 times slower compared to a wall with a non-thermally resistant stud (emphasis added).  It is noted that term “at least” indicates an open-ended range that includes values higher than 5.28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 7-9:  It’s improper to compare the claimed wall to a wall that is not being positively claimed.  Further, it’s unclear as to configuration of the wall comprising a non-thermally resistant steel stud.  Note that a wall and non-thermally resistant stud is not limited to one particular configuration.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 2013/0305643 A1) in view of Bodnar (US 4,909,007).
With regard to claims 1 and 6: Singleton et al. discloses a wall system (fig. 1) comprising:
an outer wall surface (rightmost wall surface), an interior wall surface (leftmost wall surface), at least one steel stud (102) (par. 0027; fig. 1); and
spray foam insulation (108 and 110) on a side of the at least one steel stud (par. 0026; fig. 1); and
a foam board (104, expanded polystyrene) on a side (right side) of the at least stud  (fig. 1; par. 0028), and
an air barrier (114) adjacent to the foam board (104) (par. 0034; fig. 1).
Singleton does not disclose that the at least one stud is thermal resistant.
However, Bodnar discloses studs after having an aperture web for low thermal conductivity (fig. 1; col. 5, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall system of Singleton et al. to have the webs of the studs to each comprise an aperture web such as taught by Bodnar in order to provide low thermal conductivity so as to mitigate heat transfer through a wall. As modified, Examiner notes that the spray foam would pass through voids of the thermally resistant stud upon application of the spray foam.
Examiner submits that Singleton in view of Bodnar discloses the structure of the claimed wall system and therefore would be expected to perform in a similar manner to applicants claimed wall system.  As disclosed on pg. 5, lines 9-15 of the original disclosure of the instant application,  the thermal resistant stud keeps the temperature above the dew point as it approaches the interior wall. 
With regard to claim 5: Singleton et al. discloses a wall system (fig. 1) comprising:
installing a plurality of steel studs (102) between  an outer wall surface (rightmost surface) and an interior wall surface (leftmost surface) to form cavity (par. 0027; fig. 1), a foam board (104, expanded polystyrene) on a side (right side) of the steel studs  (par. 0028; fig. 1), and an air barrier (114) adjacent to the foam board (par. 0034; fig.1), and
spraying foam insulation (108, 110) to fill the cavity with foam insulation (par. 0026 and 0031) (fig. 1).
Singleton does not disclose that the plurality of steel studs are thermal resistant.
However, Bodnar discloses studs after having an aperture web for low thermal conductivity (fig.1; col. 5, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall system of Singleton et al. to have the webs of the studs to each comprise an aperture web such as taught by Bodnar in order to provide low thermal conductivity so as to mitigate heat transfer through a wall. As modified, Examiner notes that the spray foam would pass through voids of the thermally resistant stud upon application of the spray foam.
Examiner submits that Singleton in view of Bodnar discloses the structure of the claimed wall system and therefore would be expected to perform in a similar manner to applicants claimed wall system.  As disclosed on pg. 5, lines 9-15 of the original disclosure of the instant application,  the thermal resistant stud keeps the temperature above the dew point as it approaches the interior wall. Accordingly, as modified, the wall system of Singleton in view of Bodnar comprising thermal resistant 
With regard to claims 7-9: Singleton in view of Bodnar discloses that claimed wall system. As best understood, the wall system of Singleton in view of Bodnar would be capable of having the rate of heat transfer across the wall be at least 5.28 times slower when compart to a wall with a non-thermally resistant stud.
With regard to claims 10-12: Singleton et al. discloses that the outer wall surface is a sheet (116) (fig. 1).
Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. 
Applicant argues that the applied prior art of Singleton in view of Bodnar does not disclose “a high thermal linear gradient created by the thermally resistant steel stud, spray foam, foam board and air barrier results in temperature that rises above a dew point before emerging from the spray foam and exposure to warm moist interior air.”
As noted in the rejection, Examiner submits that Singleton in view of Bodnar discloses the structure of the claimed wall system and therefore would be expected to perform in a similar manner to applicants claimed wall system.  As disclosed on pg. 5, lines 9-15 of the original disclosure of the instant application,  the thermal resistant stud keeps the temperature above the dew point as it approaches the interior wall. Accordingly, as modified, the wall system of Singleton in view of Bodnar comprising a thermal resistant stud would expected to provide a high thermal linear gradient created by the thermally resistant steel stud, spray foam, foam board and air barrier results in temperature that rises above a dew point before emerging from the spray foam and exposure to warm moist interior air.


The previous rejection of claims 1, 5-6 and 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 1/25/21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSIE T FONSECA/Primary Examiner, Art Unit 3633